Title: John Vaughan to Thomas Jefferson, 26 September 1818
From: Vaughan, John
To: Jefferson, Thomas


          
             D sir
            Philad.
26 Sep. 1818
          
          I have received a letter from Mr Stephen Catalan 16 June advising reciept of 2205 fr dft of Girard on Paris he will write to you soon but requests that I will inform you that he has recd the Bill—
          I do not know whether M Correa has yet reached you—I enclose a letter   for him—
          We are completely at a Stand in the business of the Astronomical Commee for  Want of the Instruments or rather for want of knowing that we can  have them they being actually here—We are not quite certain who to adress—Mr Crawford has been written to, in whose department the business heretofore rested, but no reply has been recd by the Commee, we should wish to know with Certainty, whether any other Departmt has the objects in charge—We dare not go to any expence, till this is ascertaind & we fear losing the privilege of the Building if we do not soon act—The warm interest you have ever Shewn to our society—emboldens me to hope that You may be able to serve us—by putting the society in the right road, & giving your countenance to their requests
          
            I remain Yours most sincerly
            Jn Vaughan
          
        